Citation Nr: 0610450	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  02-04 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1975, and from November 1978 to March 1979.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which determined that the veteran had not submitted 
new and material evidence to reopen his previously denied 
claim for service connection for bilateral hearing loss.  

In January 2003, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folders.

A May 2003 Board decision found new and material evidence had 
been received to reopen the veteran's claim and remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the veteran 
entered active duty service with pre-existing bilateral 
hearing loss

2.  There is no evidence that the pre-existing bilateral 
hearing loss increased in severity during the veteran's 
service.

3.  The competent medical evidence fails to establish an 
etiological link between the veteran's current bilateral 
hearing loss and his service-connected surgical loss of the 
left ear auricle on any basis.

4.  The medical issues relating to the claim of entitlement 
to service connection for bilateral hearing loss do not 
involve such complexity or controversy as to warrant an 
independent medical opinion.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service; may not be presumed to have been 
incurred in service; nor is it proximately due to or the 
result of service-connected surgical removal of the left ear 
auricle.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2005); 
VAOPCGPREC 3-2003 (Jul. 16, 2003), Allen v. Brown, 7 Vet. 
App. 439, 446 (1995).

2.  An independent medical opinion regarding the claim for 
entitlement to service connection for bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 5107(a), 5109, 7109 (West 
2002); 38 C.F.R. §§ 3.328, 20.901 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the February 2002 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in April 2002 and several supplemental statements of the 
case thereafter, which notified him of the issue addressed, 
the evidence considered, the adjudicative actions taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

In November 2001, prior to the February 2002 rating decision, 
and in conjunction with the statement of the case and 
subsequent supplemental statements of the case, the RO 
provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for service connection for bilateral hearing loss, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  In this respect, 
the Board notes that the letter informed the veteran that he 
should submit medical evidence that showed his disability was 
incurred in or aggravated by service or that it had its 
initial onset within one year of his discharge from service.  
The letter further advised him to notify VA if he did not 
have any additional evidence.  Although the letter did not 
specifically state the veteran could submit any evidence in 
his possession, it did indicate that he could submit any 
relevant evidence and advised him that he should notify VA if 
he had no additional evidence.  Thus, the discussion 
contained in this letter furnished the veteran notice of the 
evidence he still needed to send to VA, the evidence that VA 
would assist in obtaining, and in effect requested that the 
veteran provide VA with or identify any additional evidence 
that he possessed or knew of that could help to substantiate 
his claim.  At this stage of the appeal, no further notice is 
needed to comply with the VCAA, and the Board finds that any 
failure to provide the veteran with VCAA notice did not 
affect the essential fairness of the adjudication, and 
therefore was not prejudicial to the veteran.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The content of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA treatment records, as well as a VA 
compensation examination reports and letters from VA treating 
physicians.  Transcripts of the veteran's testimony at his 
personal hearings are also of record.  The veteran has not 
alleged that there are any other outstanding medical records.  
The Board consequently finds that VA's duty to assist the 
veteran in obtaining records in connection with the instant 
appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

A September 1965 private hospital treatment record indicates 
that the veteran was admitted at age nine for psychiatric 
treatment.  The treatment record further notes that he had a 
bad ear infection that sometimes flared up.  

Audiometric testing at the time of the veteran's October 1973 
enlistment medical examination revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
20
5
5
15
5
N/A
LEFT
15
25
25
45
45
N/A

The report noted the veteran had bilateral hearing defect, 
but also found that he had no disqualifying defects for 
enlistment.  The veteran's service medical records during his 
first period of service show no relevant complaints, 
findings, treatment or diagnoses associated with bilateral 
hearing loss.  His September 1975 discharge medical 
examination report shows that audiometric testing revealed 
pure tone threshold levels as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
20
20
10
10
5
N/A
LEFT
10
20
30
20
40
N/A

Post service VA treatment record indicate that while the 
veteran was hospitalized for treatment of an unrelated 
psychiatric problem in September 1976, he developed pain and 
a purulent discharge from his left ear.  An ear, nose and 
throat (ENT) consultation revealed bilateral ear disease and 
an almost totally absent left tympanic membrane.  Surgery was 
recommended and the veteran underwent a left mastoidectomy 
without complication.  He was again hospitalized later that 
same month.  An October 1976 hospital summary shows that he 
gave a long history of ear infections and that he had 
recently undergone a mastoidectomy because of recurrent left 
ear infections.  He was treated for diagnosed purulent otitis 
media of the left ear.

A November 1977 VA hospital summary indicates that the 
veteran underwent a type II tympanoplasty with mastoidectomy 
for diagnosed cholesteatoma of the right ear.  Recovery from 
the tympanoplasty and mastoidectomy was described as 
uneventful.  A March 1978 hospital summary indicates that he 
was readmitted for continued psychiatric treatment in 
November 1977.  During this hospitalization, he complained of 
not hearing well in either ear.  The report notes that he had 
undergone a recent tympanoplasty with mastoidectomy and 
showed marked decrease of hearing in the left ear.  An ENT 
consultation showed evidence of a left ear wet cavity and the 
veteran was provided ear drops for treatment of both ears.  
He was again admitted for psychiatric treatment in July 1978.  
The associated hospital summary notes that the veteran had 
two previous ear operations but that he could "hear fairly 
well" at that time.  

Service medical records for the veteran's second period of 
service show no relevant complaints, findings, treatment or 
diagnoses.  A February 1979 medical history report shows that 
he reported having ear, nose or throat trouble and having had 
mastoid surgeries in both ears in 1976 and 1977.  The 
accompanying separation examination report indicates that 
audiometric testing revealed pure tone threshold levels as 
follows:  




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
30
20
30
N/A
40
N/A
LEFT
15
10
30
N/A
30
N/A

The report further noted that there were no physical or 
mental defects which would warrant medical disposition.

An August 1979 private hospital admission report shows the 
veteran was hospitalized for psychiatric treatment.  At the 
time of his admission, he gave a history of having undergone 
several ear operations during service for vague reasons.

Subsequent VA treatment records show intermittent treatment 
for diagnosed cholesteatomas.  In January 1984, the veteran 
was hospitalized for treatment of purulent left ear drainage.  
At that time, audiologic examination showed left ear hearing 
was within normal limits except for 6 and 10 kHz hearing 
loss.  There was mild right ear hearing loss of 4 kHz with a 
severe loss of 6 and 8 kHz.  During his hospitalization, the 
veteran underwent palva obliterative musculoplasty with 
meatoplasty.  Postoperatively, he did well with only mild 
transient dizziness that completely resolved.  

In March 1984, the veteran was again admitted at a VA 
facility for IV antibiotic therapy after necrotic cartilage 
was debrided from his left ear.  During this hospitalization, 
he underwent first stage reconstruction of his ear.  He was 
discharged in April 1984.  He subsequently underwent second 
stage left auricular reconstruction at a VA hospital in 
October 1990, and further reconstructive surgery in December 
1990 without post-operative complications.

Subsequent VA treatment records show ongoing treatment for 
chronic ear infections.  An October 1996 VA audiological 
evaluation revealed pure tone threshold levels, in decibels, 
as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
70
65
65
70
100
N/A
LEFT
60
55
25
30
70
N/A

A second test of the right ear, conducted using a stent with 
hand-held phone revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
65
55
55
50
70
N/A








The speech recognition ability score was 98 percent in the 
right ear and 96 percent in the left ear.  In November 1996, 
VA provided the veteran bilateral hearing aids.

A March 1998 audiological evaluation revealed pure tone 
threshold levels, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
70
75
75
80
85
N/A
LEFT
75
60
35
50
75
N/A

The speech recognition ability score was 96 percent in the 
right ear and 98 percent in the left ear.  Testing indicated 
a bilateral mixed type hearing loss ranging from mild to 
profound in the left ear and from moderately severe to 
profound in the right ear, however, speech discrimination 
scores were good in both ears.  The evaluation indicated that 
hearing sensitivity had decreased in both ears since the 1996 
evaluation.

During an April 1998 personal hearing, the veteran testified 
that he was exposed to loud noises during his military 
service working with heavy tanks in an engineering battalion.  
He testified that he underwent mastoidectomy operations for 
his left and right ears in 1976 and 1977 respectively.  He 
again underwent left ear surgery in 1984.  As a consequence 
of the 1984 surgery, the cartilage of his left ear was 
removed.  He testified that a VA physician told him that the 
scars from this procedure pinched nerves that affected his 
hearing.  He testified that his hearing had progressively 
worsened since the first mastoidectomy.  The veteran also 
testified that his treating physician had indicated that his 
hearing loss had worsened beyond the natural progression and 
associated it to the surgery itself.  

A February 2002 VA audiologic examination report revealed 
pure tone threshold levels, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
70
65
55
60
65
60
LEFT
60
65
55
60
65
60

The speech recognition ability score was 96 percent in the 
right ear and 92 percent in the left ear.  The assessment was 
moderately severe to profound mixed hearing loss in both 
ears, with excellent word recognition in both ears.  

In a March 2002 letter, the veteran's treating VA audiologist 
indicates that the veteran had a long-standing mixed hearing 
loss in both ears with an absent left pinna.  The audiologist 
further indicates that, without hearing aids in both ears, it 
would be nearly impossible for the veteran to communicate 
normally.

A December 2002 letter from the veteran's treating VA 
psychiatrist indicates that he had known the veteran for over 
20 years and had been his outpatient psychiatrist in the last 
5 years.  Throughout that time, he notes that the veteran had 
a problem with his hearing due to the amputation of his left 
pinna.

During his January 2003 travel board hearing before the 
undersigned, the veteran again testified that he was 
constantly exposed to loud noises from heavy equipment, 
tanks, bulldozers, tractors and diesel equipment in service 
for approximately 14 months without any ear protection.  He 
did not notice any hearing problems or ear infections in 
service, but testified that his hearing had been 
progressively deteriorating since 1979, and that his hearing 
loss had worsened since the removal of his left pinna.  The 
veteran testified that he had no hearing problems or ear 
infections prior to service.  He testified that his treating 
VA audiologist told him that part of his current hearing loss 
was due to his in-service noise exposure and that the other 
part of his hearing loss was the result of the surgeries.  

A July 2003 VA audiologic examination report indicates that 
the veteran's claims file was reviewed in conjunction with 
the examination.  The examination report revealed pure tone 
threshold levels, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
65
70
70
75
75
73
LEFT
65
55
55
75
85
68

The speech recognition ability score was 94 percent in the 
right ear and 96 percent in the left ear.  The assessment was 
moderate to severe mixed hearing loss in both ears.  

The July 2003 VA examiner opined that the veteran's current 
mixed type hearing loss was-long standing and, as likely as 
not, began prior to his military service.  The examiner 
further opined that it was unlikely that the veteran's 
current bilateral hearing loss was caused or aggravated by 
his in-service exposure to noise, as he experienced 
conductive hearing loss at the time, unrelated to noise 
exposure.  In support of this opinion, the examiner noted 
that 1976 hearing testing revealed bone conduction thresholds 
that were within normal limits, indicating no noise-induced 
hearing loss while in service.  Finally, the examiner opined 
that it was unlikely that the veteran's hearing loss was the 
result of his 1992 left ear auriculectomy, as the human 
auricle has little, if any, active role in hearing.  The 
examiner noted that the veteran was noted to have hearing 
deficits at the time of his 1973 enlistment physical and that 
his 1975 separation examination indicated some loss in the 
left ear.  The examiner opined that it was obvious from a 
review of the veteran's records that he had middle ear 
problems resulting in conductive hearing loss and ear 
infections from a time prior to his military service which 
had progressed and become more severe over time.  This 
hearing loss was not related to noise exposure or the 
veteran's loss of his left auricle.  The examiner also 
attributed a significant decrease in the veteran's hearing to 
the mastoid surgeries in both ears.  

An August 2005 VA audiological examination report notes the 
veteran's claims file was reviewed in conjunction with the 
examination.  The report further notes that the veteran gave 
a history of ear infections and ear surgeries in 1976, 1977 
and 1984.  He denied any severe head injury or a familial 
history of hearing loss.  He was exposed to noise from 
aircraft, gunfire, and heavy machinery while on active duty.  
As a civilian he worked as a painter and did landscaping and 
lawn maintenance work.  The examination report revealed pure 
tone threshold levels, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
85
80
90
100
90
90
LEFT
60
45
40
50
60
49

The speech recognition ability score was 88 percent in the 
right ear and 96 percent in the left ear.  The assessment was 
mild to profound mixed hearing loss in both ears.  Intertest 
consistency was good for both ears.  

The veteran also underwent a VA ENT examination in August 
2005.  The examiner reviewed his claims file prior to the 
evaluation.  The veteran again gave a history of having 
developed an ear infection in 1976 approximately.  He 
reported that his ear infection has been ongoing since that 
time.  He underwent ear surgeries in 1976, 1977 and 1984, and 
reported that he was continuously on medication for otitis 
media and otitis externa.  The veteran also gave a history of 
progressive hearing loss since the 1970's.  The diagnoses 
included bilateral chronic otitis media and otitis externa, 
status post mastoidectomy and tympanoplasty bilaterally, with 
hearing loss requiring bilateral hearing aids as a result of 
chronic otitis media and otitis externa.

Analysis

The veteran claims that he currently has bilateral hearing 
loss a result of his exposure to loud noises in service.  
Alternatively, he contends that his bilateral hearing loss is 
a result of the surgical loss of his left ear auricle, for 
which the veteran is receiving compensation pursuant to 
38 U.S.C.A. § 1151.  His representative contends that there 
is no clear and convincing evidence that the veteran's 
service did not aggravate his pre-existing bilateral hearing 
loss and further contends that an independent medical 
examination (IME) should be obtained due to the complexity 
and residual disabilities involved, citing 38 C.F.R. § 3.328.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system, such as sensoineural hearing loss).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 
(West 2002).  

The provisions of 38 C.F.R. § 3.304(b) provide that the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provides 
that the term "noted" denotes only such conditions as are 
recorded in examination reports, and that a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as to inceptions.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  38 C.F.R. § 3.304(b)(1).

Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre- 
service history of his/her condition.  Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000).

Initially, the Board notes that the veteran's October 1973 
entrance examination report shows that audiometric testing 
revealed left ear hearing loss.  The report further indicates 
that the veteran had a bilateral hearing defect.  Hence, the 
Board finds that the evidence shows that bilateral hearing 
loss was noted at the time of the veteran's entry into 
service.  Therefore, the presumption of soundness does not 
attach, and needs not be rebutted.  See VAOPGCPREC 3- 2003, 
69 Fed. Reg. 25178 (2004).  Likewise, service connection 
based on in-service incurrence or on a presumptive basis is 
not warranted as the evidence clearly shows the veteran's 
bilateral hearing loss pre-existed service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2005); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The VA Office of the 
General Counsel has determined that VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder and that it was not aggravated during service.  See 
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  

If a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case 
38 U.S.C.A. § 1153 applies and the burden falls on the 
veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by establishing 
"that the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see also 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

The Board finds that the preponderance of the evidence does 
not show that the veteran's bilateral hearing loss underwent 
an increase in severity during his first period of service.  
Indeed, the audiometric findings at the time of his September 
1975 separation examination are similar to those at the time 
of his October 1973 entrance examination.  Moreover, the 
service medical records show no relevant complaints, 
findings, treatment or diagnoses.  When comparing the 
veteran's entrance examination with subsequent service 
medical records and his separation examination, there is no 
basis to find that there was an increase in the severity of 
the veteran's bilateral hearing loss, and therefore, no 
evidence of aggravation.  In short, the totality of the 
competent evidence of record affirmatively establishes that 
no increase in the severity of the veteran's bilateral 
hearing loss occurred during his first period of service.  

Likewise, there is no indication of any aggravation of the 
veteran's bilateral hearing loss during his second period of 
service, dating from November 1978 to March 1979.  Although 
there is no service entry examination of record for this 
period, the totality of the evidence of record establishes 
that his bilateral hearing loss existed prior to his first 
period of military service and was not aggravated by this 
period of service.  A November 1977 VA treatment record 
indicates that the veteran had markedly decreased hearing in 
his left ear following intercurrent 1976 and 1977 ear 
surgeries.  Further, the February 1979 separation examination 
report indicates audiometric testing results very similar to 
those recorded at the time of his 1975 separation 
examination.  There is no competent evidence of record 
indicating that the veteran's bilateral hearing loss was 
aggravated by his 5 months of service during this period.  In 
this regard, the Board finds that the July 2003 VA examiner 
essentially stated that the veteran's bilateral hearing loss 
pre-existed service and was not caused or aggravated by the 
veteran's exposure to noise in service.  As there is no 
objective evidence that the disability underwent any increase 
in severity during either of the veteran's 2 periods of 
service, aggravation may not be conceded.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  Therefore, the Board finds 
that the veteran's pre-existing bilateral hearing loss was 
not aggravated by his service.

While the veteran believes that his currently diagnosed 
bilateral hearing loss was either caused or aggravated by in-
service noise exposure, he is not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, supra; Espiritu v. Derwinski, supra.

With regard to the veteran's contention that his service-
connected surgical loss of the left ear auricle either caused 
or aggravated his currently diagnosed bilateral hearing loss, 
the Board finds that the preponderance of the evidence is 
against the claim.  Initially, there is no competent medical 
evidence etiologically linking his bilateral hearing loss to 
his service-connected surgical loss of the left ear auricle.  
In this regard, the Board acknowledges the December 2002 VA 
psychiatrist's letter stating the veteran had a problem with 
his hearing due to the amputation of his left pinna.  While 
an examiner can render a current diagnosis based upon his 
examination of the veteran, his opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
The Board finds that the July 2003 VA examiner's opinion that 
the veteran's bilateral hearing loss was unrelated to the 
surgical removal of his left ear auricle to be more probative 
as it was based on medical examination of the veteran and 
review of the claims file.  Moreover, the 2003 examiner was 
an audiologist, with special expertise in hearing disorders.  
Accordingly, the appeal is denied.

Again, although the veteran believes that his currently 
diagnosed bilateral hearing loss was either caused or 
aggravated by the surgical loss of his left ear auricle, he 
is not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra; Espiritu v. Derwinski, 
supra.

The veteran's representative has requested an 
advisory/independent medical opinion.  Under 38 U.S.C.A. § 
7109 (West 2002) and 38 C.F.R. § 3.328 (2005), when warranted 
by the medical complexity or controversy involved in a 
pending claim, an advisory medical opinion may be obtained 
from one or more medical experts who are not employees of VA.  
The Board does not find, however, that evaluation of the 
issue on appeal involves a question of medical complexity or 
controversy.  The July 2003 VA opinion, in conjunction with 
the medical treatment evidence of record, is sufficient to 
evaluate the claim on appeal.  Accordingly, a medical opinion 
from an independent medical expert is not warranted.  

Under these circumstances, the appeal must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the- doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


